Citation Nr: 0840553	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-03 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for 
L5/S1 osteoarthritis and degenerative disc disease. 

2. Entitlement to an evaluation in excess of 30 percent for 
cervical spine osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and the Appellant's Spouse




ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
January 1954, January 1954 to June 1970 and December 1970 to 
May 1973.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1974 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, granted service connection for 
degenerative arthritis of the cervical and lumbar spine, 
evaluating both at 10 percent.  A February 2007 Decision 
Review Officer Decision recharacterized the issues and 
increased evaluations for the veteran's L5/S1 osteoarthritis 
and degenerative disc disease to 40 percent and the veteran's 
cervical spine osteoarthritis to 30 percent. 

The veteran and the veteran's spouse appeared and testified 
at an October 2008 Board hearing via video conference.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that he is entitled to evaluation in 
excess of 40 percent for L5/S1 osteoarthritis and 
degenerative disc disease, and an evaluation in excess of 30 
percent for cervical spine osteoarthritis.  The veteran's 
representative indicated at the Board hearing that the 
veteran's condition has progressively worsened since his most 
recent surgery.  The representative indicated the veteran now 
has a very limited ability to walk, including an inability to 
walk greater than 20 feet without pain and needing to sit 
down.  

At the most recent VA examination in January 2007 the VA 
examiner diagnosed the veteran with very extensive 
degenerative osteoarthritis involving the cervical spine that 
included severe limitation of motion.  The doctor also noted 
moderate to severe cervical radiculopathy involving the right 
upper extremity.  He continued that the veteran was status-
post cervical laminectomy and fusion associated with 
corpectomy and hypertrophic changes, per an MRI.  The veteran 
also had very extensive degenerative arthritis involving the 
lumbar spine with severe limitation of motion, including 
moderate to severe sciatic radiculopathy involving both lower 
extremities, requiring a walker for safe ambulation.  He was 
also status-post laminectomy that was associated with facet 
arthrosis at L1-L2, L2-L3, L3-L4, L4-L5 and L5-S1.  Per an 
MRI of the lumbar spine, the doctor stated the veteran had 
severe canal and foraminal stenosis. 

The veteran has a current diagnosis of L5/S1 osteoarthritis 
and degenerative disc disease and cervical spine 
osteoarthritis, which the veteran contends has worsened.  A 
VA medical examination should be provided to determine 
whether the conditions have worsened so that the veteran is 
entitled to an evaluation in excess of 40 percent for L5/S1 
osteoarthritis and degenerative disc disease and an 
evaluation in excess of 30 percent for cervical spine 
osteoarthritis.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA spine 
examination to address the current 
severity of his L5/S1 osteoarthritis and 
degenerative disc disease and cervical 
spine osteoarthritis disabilities.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic and neurological findings 
should be reported.  The examination of 
the spine should include range of motion 
studies.  With regard to range of motion 
testing, the examiner should report at 
what point (in degrees) that pain is 
elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
report any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity).  The examiner should also 
specifically state if ankylosis and muscle 
spasm are present.  

2.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issues on appeal.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



